Case 1:15-cr-00379-PKG, :Document 83 Filed 09/04/19 Page 1 of 9

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee eee eee —- = - x
UNITED STATES OF AMERICA
-— Ven : SUPERSEDING INDICTMENT
MAURTCIO HERNANDE4 PINEDA, : S4 15 Cr. 379 (PKC)
Defendant.
- eee ee LL - ee
COUNT ONE

(Cocaine Importation Conspiracy)
The Grand Jury charges:
OVERVIEW

1. From at least in or about 2000, up to and including
in or about 2018, multiple drug-trafficking organizations in
Honduras and elsewhere worked together, and with support from
certain prominent public and private individuals, including
Honduran politicians and law enforcement officials, to receive
multi-ton loads of cocaine sent to Honduras from, among other
places, Colombia via air and maritime routes, and to transport the
drugs westward in Honduras toward the border with Guatemala and
eventually to the United States.

2. For protection from official interference, and in

order to facilitate the safe passage through Honduras of multi-

ton loads of cocaine, drug traffickers paid bribes to public

 

  

 

 

Tos DCSE NY
i DOCUM sENT
e aLECTE FRONICALLY FILED

 

 
Case 1:15-cr-00379-PKC Document 83 Filed 09/04/19 Page 2 of 9

officials, including certain members of the National Congress of
Honduras and the Honduran National Police (the “HNP”}.

3. MAURICIO HERNANDE” PINEDA, the defendant, was a
high-ranking member of the HNP who participated in and supported
the drug-trafficking activities of, among others, his cousin, Juan’
Antonio Hernandez Alvarado, a/k/a “Tony Hernandez.” HERNANDEZ
PINEDA, among other things, provided armed security, including
individuals carrying machine guns, for multi~ton cocaine shipments
sent through Honduras, and provided his co-conspirators with
sensitive information concerning planned law enforcement
operations so they could evade detection while transporting
cocaine through Honduras. In return, HERNANDEZ PINEDA received
hundreds of thousands of dollars in drug proceeds.

STATUTORY ALLEGATIONS

 

4. From at least in or about 2000, up to and including
in or about 2018, in Honduras and elsewhere, and in an offense
begun and committed out of the jurisdiction of any particular state
or district of the United States, MAURICIO HERNANDEZ PINEDA, the
defendant, and others known and unknown, at least one of whom has
been first brought to and arrested in the Southern District of New
york, knowingly and intentionally combined, conspired,
confederated, and agreed together and with each other te violate

the narcotics laws of the United States.

 

 

 
Case 1:15-cr-00379-PKC Document 83 Filed 09/04/19 Page 3 of 9

5. Tt was a part and an object of the conspiracy that
MAURICIO HERNANDEZ PINEDA, the defendant, and others known and
unknown, would and did knowingly and intentionally import into the
United States from a place outside thereof a controlled substance,
in violation of Title 21, United States Code, Sections 952(a) and
960{a) (1).

6. It was further a part and an object of the
conspiracy that MAURICIO HERNANDEZ PINEDA, the defendant, and
others known and unknown, would and did manufacture, distribute,
and possess with intent to distribute a controlled substance,
intending, knowing, and having reasonable cause to believe that
such substance would be unlawfully imported into the United States
and into waters within a distance of 12 miles of the coast of the
United States, in violation of Title 21, United States Code,
Sections 959(a) and 960(a) (3).

7, It was further a part and an object of the
conspiracy that MAURICIO HERNANDEZ PINEDA, the defendant, and
others known and unknown, would and did, on board an aircraft
registered in the United States, manufacture, distribute, and
possess with intent to distribute a controlled substance, in
violation ot Title 21, United States Code, Sections 959{(c) and

960 (a} (3).

 

 
Case 1:15-cr-00379-PKC Document 83 Filed 09/04/19 Page 4 of 9

8. The controlled substance that MAURICIO H@RNANDE4
PINEDA, the defendant, conspired to (a) import into the United
States from a place outside thereof, (b) manufacture, distribute,
and possess with intent to distribute, intending, knowing, and
having reasonable cause to believe that such substance would be
unlawfully imported into the United States and into waters within
a distance of 12 miles of the coast of the United States , and (c)
manufacture, distribute, and possess with intent to distribute on
board an aircraft registered in the United States, was five
kilograms and more of mixtures and substances containing a
detectable amount of cocaine, in violation of Title 21, United
States Code, Section 960 (b) (1) (B) (13).

(Title 21, United States Code, Section 963; and
Title 18, United States Code, Section 3238.)

COUNT TWO
(Possession of Machineguns and Destructive Devices)

The Grand Jury further charges:

9. Paragraphs 1 through 3 of this Indictment are
realleged and incorporated by reference as though fully set forth
herein.

10. From at least in or about 2000, up to and including
in or about 2018, in Honduras and elsewhere, and in an offense

begun and committed out of the jurisdiction of any particular state
Case 1:15-cr-00379-PKC Document 83 Filed 09/04/19 Page 5 of 9

or district of the United States and for which one of two or more
joint offenders has been first brought to and arrested in the
Southern District of New York, MAURICIG HERNANDEZ PINEDA, the
defendant, during and in relation to a drug trafficking crime for
which he may be prosecuted in a court of the United States, to
wit, the narcotics importation conspiracy charged in Count One of
this Indictment, knowingly used and carried firearms, and, in
furtherance of such crime, knowingly possessed firearms, and aided
and abetted the use, carrying, and possession of firearms, to wit,
machineguns that were capable of automatically shooting more than
one shot, without manual reloading, by a single function of the
trigger, as weli as destructive devices.

{Title 18, United States Code,
Sections 924(c) (1) (A), 924 (c) (1) (B) (113, 3238, and 2.)

COUNT THREE
(Conspiracy to Possess Machineguns and Destructive Devices)

The Grand Jury further charges:

11. Paragraphs 1 through 3 ‘of this Indictment are
realleged and incorporated by reference as though fully set forth
herein.

12. From at least in or about 2000, up to and including
in or about 2018, in Honduras and elsewhere, and in an offense

begun and committed out of the jurisdiction of any particular state
Case 1:15-cr-00379-PKC Document 83 Filed 09/04/19 Page 6 of 9

or district of the United States, MAURICIO HERNANDEZ PINEDA, the
defendant, and others known and unknown, at least one of whom has
been first brought to and arrested in the Southern District of New
York, knowingly and intentionally combined, conspired,
confederated, and agreed together and with each other to violate
Title 18, United States Code, Section 924{c}.

13. It was a part and an object of the conspiracy that
MAURTCTIO HERNANDEZ PINEDA, the defendant, and others known and
unknown, would and did, during and in relation to a drug
trafficking crime for which they may be prosecuted in a court of
the United States, to wit, the narcotics importation conspiracy
charged in Count One of this Indictment, knowingly use and carry
firearms, and, in furtherance of such drug trafficking crime,
knowingly possess firearms, including machineguns that were
capable of automatically shooting more than one shot, without
manual reloading, by a single function of the trigger, as well as
destructive devices, in violation of Title 18, United States Code,
Sections 924(c) {1) (A) (i) and 924(c) (1) (B) (21).

(Title 18, United States Code, Sections 924(0) and 3238.)

FORFEITURE ALLEGATION
{As to Count One)

 

14. As a result of committing the controlled substance

offense charged in Count One of this Indictment, MAURICIO HERNANDEZ
Case 1:15-cr-00379-PKC Document 83 Filed 09/04/19 Page 7 of 9

PINEDA, the defendant, shall forfeit to the United States, pursvant
to Title 21, United States Code, Sections 853 and 970, any and all
property constituting, or derived from, any proceeds the defendant
obtained, directly or indirectly, as a result of the offense, and
any and all property used, or intended to be used, in any manner
or part, to commit, and to facilitate the commission of the offense
charged in Count One of this Indictment.

FORFEITURE ALLEGATION
{As to Counts Two and Three}

 

15. As a result of committing the firearms offenses
charged in Counts Two and Three of this Indictment, MAURICIO
HERNANDE% PINEDA, the defendant, shall forfeit to the United
States, pursuant to Title 18, United States Code, Section 924(d),
all firearms and ammunition involved in and used in the commission
of the offenses charged in Counts Two and Three of this Indictment.

Substitute Assets Prevision

 

16. If any of the above-described forfeitable property,
as a result of any act or omission of MAURICIO HERNANDEZ PINEDA,

the defendant:

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or

deposited with, a third person;

 
Case 1:15-cr-00379-PKC Document 83 Filed 09/04/19 Page 8 of 9

c. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty,
it is the intent of the United States, pursuant to Title 21, United
States Code, Sections 853{p) and 970, and Title 28, United States
Code, Section 2461(c), to seek forfeiture of any other property of
the defendant up to the value of the above forfeitable property.

(Title 21, United States Code, Sections 853 & 970; and
Title 28, United States Code, Section 2461(c).)

      

  

Teel nse, S Barina

GEOFFREY BERMAN
United States Attorney

FORE PERE

  

~aYalg

 

 
Case 1:15-cr-00379-PKC Document 83 Filed 09/04/19 Page 9 of 9

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
_— Vv. —
MAURICIO HERNANDEZ PINEDA,

Defendant.

 

INDICTMENT

{21 U.S.C. § 963; and
18 U.S.C. $§ 924, 3238, 2.)

GEOFFREY S. BERMAN
United States Attorney.

 

A TRUE BILL

  
   

Foreperson.

 

 
